                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ANNIE LUCILE LIVINGSTON,

                     Plaintiff,

v.                                                      Case No. 18-2210-KHV

UNIVERSITY OF KANSAS HOSPITAL
AUTHORITY,

                     Defendant.


                     SECOND AMENDED SCHEDULING ORDER

       Defendant has filed a motion (ECF No. 30) to amend the scheduling order filed on

January 16, 2019 (ECF No. 22). Plaintiff does not oppose the motion. For good cause

shown, the motion is granted and the scheduling order is amended as follows:

       a.     The discovery deadline is extended to May 30, 2019, for defendant to take

plaintiff’s deposition and conduct the necessary discovery related to plaintiff’s discovery

responses.

       b.     All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by July 3, 2019. The court plans to decide dispositive motions,

to the extent they are timely filed and briefed without any extensions, approximately 60

days before trial.

       c.     The final pretrial conference is rescheduled from May 20, 2019 to June 17,

2019 at 10:30 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the
conference. No later than June 7, 2019, defendant shall submit the parties= proposed

pretrial    order     as     an     attachment      to     an     e-mail     directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court=s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases. The case shall remain set for trial on a trial calendar that

will begin on February 3, 2020. The trial setting may be changed only by order of the

judge presiding over the trial.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated May 1, 2019, at Kansas City, Kansas.


                                            s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                             2
